  Case 1:18-cv-04814-LJL-SDA Document 157 Filed 09/18/20 Page 1 of 2




                                    Law Offices of
                               ANDRE A. ROUVIERE
                               Merrick Park Law Center
                                  4070 Laguna Street                                        9/18/2020
                             Coral Gables, Florida 33146
                         e-mail: Andre@Rouvierelawfirm.com

André A. Rouviere                                             Telephone (305) 774-7000
Lissette B. Cruz                                              Fax (305) 946-6121

                                     September 18, 2020
VIA ECF
Honorable Stewart D. Aaron, U.S.M.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re: Rouviere v. DePuy Orthopaedics, et al.
       Civil Action No. 1:18-cv-4814 (AJN)

Dear Judge Aaron,

Pursuant to the Local Rules of the Southern District of New York and this Court’s procedure,
below please find the Plaintiffs, Jodi Rouviere and Andre Rouviere’s, Letter Request for an
Extension of time to file its expert disclosure. Plaintiffs have been working diligently with
an engineer toward completion of it expert report. Not until Thursday night, September 17,
2020 at 10 pm did the expert advise the Plaintiffs that he was not willing to continue as
Plaintiffs expert. Plaintiffs have sought the agreement of the Defense to extend the deadline
one week. Defendants have refused to an agreement.

Plaintiffs seek one additional week to secure its full complement of experts and file its Expert
disclosure. Plaintiffs will be irreparably harmed if it cannot have time to locate a replacement
expert.

Accordingly, Plaintiffs respectfully request this Court extend the time to respond to file its
Expert Witness Disclosure by one week. This motion is not filed to cause undue delay.



                                      LAW OFFICES OF ANDRE A. ROUVIERE
                                      Attorneys for Plaintiffs
                                      Merrick Park Center
                                      4070 Laguna Street
                                      Coral Gables, Florida 33146
                                      Tel:(305) 774-7000
        Case 1:18-cv-04814-LJL-SDA Document 157 Filed 09/18/20 Page 2 of 2




                                           Email: andre@rouvierelawfirm.com

                                           By: /s/Andre A. Rouviere
                                           ANDRE A. ROUVIERE
                                           F.B.N. 826073

     cc: All Counsel of Record (via ECF)

ENDORSEMENT: Based upon the record currently before the Court, Plaintiffs' request is DENIED. Plaintiffs
have not provided an adequate showing of cause to justify their eleventh-hour request. For example, Plaintiffs
do not state when they first consulted with the "engineer" expert, when they first retained him/her and/or what
work product, if any, (s)he created. SO ORDERED.
Dated: 9/18/2020
